Citation Nr: 0931482	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-25 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for hypertensive 
cardiovascular disease.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to an increased rating for residuals of a 
fracture of the right femur, with right hip impairment and 
patellofemoral syndrome of the right knee, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and A.M.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

When this case previously was before the Board in March 2009, 
it was remanded so that the Veteran could be afforded a 
videoconference hearing.  In June 2009, the Veteran and A.M. 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  A transcript of that proceeding is of 
record.  Thereafter, additional evidence pertinent to the 
claim for service connection for back disability was 
received.  The Veteran waived his right to have this evidence 
initially considered by the originating agency.

In an April 2009 statement, the Veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  His 
representative raised the issue of entitlement to service 
connection for psychiatric disorders other than PTSD at the 
June 2009 hearing.  Those issues are referred to the 
originating agency for appropriate action.

The issue of entitlement to service connection for back 
disability is decided herein, and the remaining issues are 
addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

The Veteran's back disability is etiologically related to 
service.


CONCLUSION OF LAW

Back disability was incurred in active service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the Veteran has been provided all 
required notice and the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
back disability because it is related to service.  He 
testified in June 2009 that his back was injured in a motor 
vehicle accident in 1969.  He and A.M. also testified that 
the Veteran's back condition has been present since service.

Service treatment records confirm that the Veteran was 
injured in an motor vehicle accident in January 1969.  While 
hospitalized for the treatment of injuries sustained in that 
accident, he complained of severe back pain.

The post-service medical evidence shows that the Veteran 
currently has back disability.  A diagnostic assessment of 
chronic low back ache was rendered in a February 2002 
treatment record, and imaging studies performed in August 
2007 and November 2007 revealed disorders of the spine.

With respect to medical nexus, only one competent opinion is 
of record.  In an April 2009 letter, the Veteran's private 
physician opined that his current back complaints stem from 
the injuries he sustained in the 1969 accident.  The 
physician, citing specific findings from the service 
treatment records, noted that it appears the Veteran's in-
service complaints of severe back pain were not completely 
evaluated by his health care providers, since they were then 
concerned with his more serious injuries.  He explained that 
the fact that the Veteran complained of numbness in both legs 
shortly after complaining of severe back pain suggests that 
he had sustained a significant back injury in the accident.  
The physician concluded that the in-service injury was the 
root of the Veteran's chronic back complaints.

In light of the documented complaints of in-service back 
pain, the evidence showing the Veteran currently has back 
disability, and the medical opinion of the Veteran's private 
physician linking his current complaints to his in-service 
injury, the Board finds that the preponderance of the 
evidence is in favor of the claim.  Accordingly, service 
connection for back disability is warranted.


ORDER

Entitlement to service connection for back disability is 
granted.


REMAND

The record reflects that the Veteran applied to the Social 
Security Administration (SSA) for disability benefits in 
2008.  He testified in June 2009 that his application for SSA 
benefits was based on the same disabilities for which he 
currently is seeking service connection.  Since these records 
likely pertain to the Veteran's claims, VA must attempt to 
obtain them.  See 38 C.F.R. § 3.159(c)(2); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

With respect to the claim for service connection for PTSD, 
the Veteran testified that he is treated on a weekly basis at 
the Greensboro Vet Center in Greensboro, North Carolina.  VA 
must attempt to obtain those records since they may be 
pertinent to the Veteran's claim.  See 38 C.F.R. 
§ 3.159(c)(2).

Finally, the Veteran testified that the severity of the 
residuals of the fracture of his right femur, with right hip 
impairment and patellofemoral syndrome of the right knee, has 
increased in severity since his last examination in March 
2006.  The Board finds that a new examination is warranted 
since VA has a duty to conduct a thorough and contemporaneous 
medical examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should ask the 
Veteran to identify any outstanding 
records pertinent to his claims.  It 
should undertake appropriate 
development to obtain a copy of any 
records identified by the Veteran.  In 
any event, the RO or the AMC should 
undertake appropriate development to 
obtain from the SSA a copy of any 
disability determinations it has 
rendered for the Veteran and all 
records upon which such determinations 
were based.  It also should undertake 
appropriate development to obtain any 
records from the Greensboro Vet Center, 
as well as any outstanding VA treatment 
records for the period since April 
2009.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and his representative and 
request them to provide the outstanding 
evidence.

2.  Then, the Veteran should be 
afforded a VA examination to determine 
the nature and extent of all functional 
impairment due to the residuals of the 
fractures of his right femur, to 
include any associated functional 
impairment of his right hip and right 
knee.  The claims folders must be made 
available to and reviewed by the 
examiner.

All indicated studies, including X-ray 
and range of motion studies in degrees, 
should be performed.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and, to the extent 
possible, should assess the degree of 
severity of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination 
in terms of the degree of additional 
range of motion loss.

The examiner also should express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups) and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should provide an opinion 
concerning the degree of severity of 
any instability or subluxation of the 
knee due to the service-connected 
disability.  The examiner should also 
determine if the knee locks and if so 
the frequency of the locking.

In addition, the examiner should 
provide an opinion concerning the 
impact of the disability on the 
Veteran's ability to work.

The rationale for all opinions 
expressed should also be provided.

3.  If additional record related to 
PTSD are received, then the Veteran 
should be afforded an examination by a 
psychiatrist or a psychologist to 
determine if he has PTSD due to a 
verified in-service stressor.  The 
claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

A diagnosis of PTSD should be confirmed 
or ruled out.  If PTSD is diagnosed, 
the elements supporting the diagnosis, 
to include the specific stressor, must 
be identified.  If PTSD is not 
diagnosed, the examiner should explain 
why the Veteran does not meet the 
criteria for a diagnosis.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folders are returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


